Exhibit 10.24

MAGNACHIP SEMICONDUCTOR

CORPORATION

2011 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1. Establishment, Purpose and Term of Plan

     1  

1.1  

 

Establishment

     1  

1.2  

 

Purpose

     1  

1.3  

 

Term of Plan

     1  

2. Definitions and Construction

     1  

2.1  

  Definitions      1  

2.2  

  Construction      8  

3. Administration

     9  

3.1  

 

Administration by the Committee

     9  

3.2  

 

Authority of Officers

     9  

3.3  

 

Administration with Respect to Insiders

     9  

3.4  

 

Committee Complying with Section 162(m)

     9  

3.5  

 

Powers of the Committee

     9  

3.6  

 

Option or SAR Repricing

     10  

3.7  

 

Indemnification

     11  

4. Shares Subject to Plan

     11  

4.1  

 

Maximum Number of Shares Issuable

     11  

4.2  

 

Annual Increase in Maximum Number of Shares Issuable

     11  

4.3  

 

Adjustment for Unissued or Forfeited Predecessor Plan Shares

     11  

4.4  

 

Share Counting

     12  

4.5  

 

Adjustments for Changes in Capital Structure

     12  

4.6  

 

Assumption or Substitution of Awards

     13  

5. Eligibility, Participation and Award Limitations

     13  

5.1  

 

Persons Eligible for Awards

     13  

5.2  

 

Participation in the Plan

     13  

5.3  

 

Incentive Stock Option Limitations

     13  

6. Stock Options

     14  

6.1  

 

Exercise Price

     14  

6.2  

 

Exercisability and Term of Options

     14  

6.3  

 

Payment of Exercise Price

     15  

6.4  

 

Effect of Termination of Service

     16  

6.5  

 

Transferability of Options

     17  

7. Stock Appreciation Rights

     17  

7.1  

 

Types of SARs Authorized

     17  

7.2  

 

Exercise Price

     17  

7.3  

 

Exercisability and Term of SARs

     17  

7.4  

 

Exercise of SARs

     18  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.5  

  Deemed Exercise of SARs      18  

7.6  

  Effect of Termination of Service      18  

7.7  

  Transferability of SARs      19  

8. Restricted Stock Awards

     19  

8.1  

  Types of Restricted Stock Awards Authorized      19  

8.2  

  Purchase Price      19  

8.3  

  Purchase Period      19  

8.4  

  Payment of Purchase Price      19  

8.5  

  Vesting and Restrictions on Transfer      20  

8.6  

  Voting Rights; Dividends and Distributions      20  

8.7  

  Effect of Termination of Service      20  

8.8  

  Nontransferability of Restricted Stock Award Rights      21  

9. Restricted Stock Unit Awards

     21  

9.1  

  Grant of Restricted Stock Unit Awards      21  

9.2  

  Purchase Price      21  

9.3  

  Vesting      21  

9.4  

  Voting Rights, Dividend Equivalent Rights and Distributions      22  

9.5  

  Effect of Termination of Service      22  

9.6  

  Settlement of Restricted Stock Unit Awards      22  

9.7  

  Nontransferability of Restricted Stock Unit Awards      23  

10. Performance Awards

     23  

10.1  

  Types of Performance Awards Authorized      23  

10.2  

  Initial Value of Performance Shares and Performance Units      23  

10.3  

  Establishment of Performance Period, Performance Goals and Performance Award
Formula      23  

10.4  

  Measurement of Performance Goals      24  

10.5  

  Settlement of Performance Awards      26  

10.6  

  Voting Rights; Dividend Equivalent Rights and Distributions      27  

10.7  

  Effect of Termination of Service      28  

10.8  

  Nontransferability of Performance Awards      28  

11. Cash-Based Awards and Other Stock-Based Awards

     28  

11.1  

  Grant of Cash-Based Awards      28  

11.2  

  Grant of Other Stock-Based Awards      28  

11.3  

  Value of Cash-Based and Other Stock-Based Awards      29  

11.4  

  Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards     
29  

11.5  

  Voting Rights; Dividend Equivalent Rights and Distributions      29  

11.6  

  Effect of Termination of Service      30  

11.7  

  Nontransferability of Cash-Based Awards and Other Stock-Based Awards      30  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

12. Standard Forms of Award Agreement

     30  

12.1  

  Award Agreements      30  

12.2  

  Authority to Vary Terms      30  

13. Change in Control

     30  

13.1  

  Effect of Change in Control on Awards      30  

13.2  

  Effect of Change in Control on Nonemployee Director Awards      32  

13.3  

  Federal Excise Tax Under Section 4999 of the Code      32  

14. Compliance with Securities Law

     32  

15. Compliance with Section 409A

     33  

15.1  

  Awards Subject to Section 409A      33  

15.2  

  Deferral and/or Distribution Elections      33  

15.3  

  Subsequent Elections      34  

15.4  

  Payment of Section 409A Deferred Compensation      34  

16. Tax Withholding

     36  

16.1  

  Tax Withholding in General      36  

16.2  

  Withholding in or Directed Sale of Shares      37  

17. Amendment, Suspension or Termination of Plan

     37  

18. Miscellaneous Provisions

     37  

18.1  

  Repurchase Rights      37  

18.2  

  Forfeiture Events      38  

18.3  

  Provision of Information      38  

18.4  

  Rights as Employee, Consultant or Director      38  

18.5  

  Rights as a Stockholder      38  

18.6  

  Delivery of Title to Shares      38  

18.7  

  Fractional Shares      39  

18.8  

  Retirement and Welfare Plans      39  

18.9  

  Beneficiary Designation      39  

18.10

  Severability      39  

18.11

  No Constraint on Corporate Action      39  

18.12

  Unfunded Obligation      39  

18.13

  Choice of Law      40  

 

iii



--------------------------------------------------------------------------------

MagnaChip Semiconductor Corporation

2011 Equity Incentive Plan

1. ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

1.1 Establishment. The MagnaChip Semiconductor Corporation 2011 Equity Incentive
Plan (the “Plan”) is hereby established effective as of March 10, 2011, the
effective date of the Conversion (the “Effective Date”).

1.2 Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Purchase Rights, Restricted Stock Bonuses, Restricted
Stock Units, Performance Shares, Performance Units, Cash-Based Awards and Other
Stock-Based Awards.

1.3 Term of Plan. The Plan shall continue in effect until its termination by the
Committee; provided, however, that all Awards shall be granted, if at all,
within ten (10) years from the Effective Date.

2. DEFINITIONS AND CONSTRUCTION.

2.1 Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:

(a) “Affiliate” means (i) a parent entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) a subsidiary entity, other than a Subsidiary Corporation, that
is controlled by the Company directly or indirectly through one or more
intermediary entities. For this purpose, the terms “parent,” “subsidiary,”
“control” and “controlled by” shall have the meanings assigned such terms for
the purposes of registration of securities on Form S-8 under the Securities Act.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance
Share, Performance Unit, Cash-Based Award or Other Stock-Based Award granted
under the Plan.

(c) “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Cash-Based Award” means an Award denominated in cash and granted pursuant
to Section 11.



--------------------------------------------------------------------------------

(f) “Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).

(g) “Cause” means, unless such term or an equivalent term is otherwise defined
by the applicable Award Agreement or other written agreement between a
Participant and a Participating Company applicable to an Award, any of the
following: (i) the Participant’s failure to substantially perform the
Participant’s customary duties with a Participating Company in the ordinary
course (other than such failure resulting from the Participant’s incapacity due
to physical or mental illness) that, if susceptible to cure, has not been cured
as determined by the Participating Company within 30 days after a written demand
for substantial performance is delivered to the Participant by the Participating
Company, which demand specifically identifies the manner in which the
Participating Company believes that the Participant has not substantially
performed the Participant’s duties; (ii) the Participant’s gross negligence,
intentional misconduct or fraud in the performance of his or her Service;
(iii) the Participant’s indictment (or equivalent) for a felony or to a crime
involving fraud or dishonesty; (iv) a judicial determination that the
Participant committed fraud or dishonesty against any natural person, firm,
partnership, limited liability company, association, corporation, company,
trust, business trust, governmental authority or other entity; (v) the
Participant’s material violation of one or more of the Participating Company
Group’s policies applicable to the Participant’s Service as may be in effect
from time to time; or (vi) the Participant’s conduct that brings or could
reasonably be expected to bring the Participating Company Group into public
disgrace or disrepute and that has a material adverse effect on the business of
the Participating Company Group.

(h) “Change in Control” means, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement, the occurrence of any one
or a combination of the following:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total Fair Market Value or total combined voting power of the Company’s
then-outstanding securities entitled to vote generally in the election of
Directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition by any person who on the Effective Date is the
beneficial owner of more than fifty percent (50%) of such voting power, (B) any
acquisition directly from the Company, including, without limitation, pursuant
to or in connection with a public offering of securities, (C) any acquisition by
the Company, (D) any acquisition by a trustee or other fiduciary under an
employee benefit plan of a Participating Company or (E) any acquisition by an
entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or

(ii) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(ee)(iii), the entity to which the assets
of the Company were transferred (the “Transferee”), as the case may be; or

 

2



--------------------------------------------------------------------------------

(iii) approval by the stockholders of a plan of complete liquidation or
dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(h) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

(i) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.

(j) “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all of the powers
of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.

(k) “Company” means MagnaChip Semiconductor Corporation, a Delaware corporation,
or any successor corporation thereto.

(l) “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on Form S-8 under the Securities Act.

(m) “Conversion” means the conversion of MagnaChip Semiconductor LLC, a Delaware
limited liability company, into the Company pursuant to Section 18-216 of the
Delaware Limited Liability Company Act.

(n) “Covered Employee” means, at any time the Plan is subject to Section 162(m),
any Employee who is or may reasonably be expected to become a “covered employee”
as defined in Section 162(m), or any successor statute, and who is designated,
either

 

3



--------------------------------------------------------------------------------

as an individual Employee or a member of a class of Employees, by the Committee
no later than the earlier of (i) the date that is ninety (90) days after the
beginning of the Performance Period, or (ii) the date on which twenty-five
percent (25%) of the Performance Period has elapsed, as a “Covered Employee”
under this Plan for such applicable Performance Period.

(o) “Director” means a member of the Board.

(p) “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

(q) “Dividend Equivalent Right” means the right of a Participant, granted at the
discretion of the Committee or as otherwise provided by the Plan, to receive a
credit for the account of such Participant in an amount equal to the cash
dividends paid on one share of Stock for each share of Stock represented by an
Award held by such Participant.

(r) “Employee” means any person treated as an employee (including an Officer or
a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
terms of the Plan as of the time of the Company’s determination of whether or
not the individual is an Employee, all such determinations by the Company shall
be final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” means, as of any date, the value of a share of Stock or
other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:

(i) Except as otherwise determined by the Committee, if, on such date, the Stock
is listed or quoted on a national or regional securities exchange or quotation
system, the Fair Market Value of a share of Stock shall be the closing price of
a share of Stock as quoted on the national or regional securities exchange or
quotation system constituting the primary market for the Stock, as reported in
The Wall Street Journal or such other source as the Company deems reliable. If
the relevant date does not fall on a day on which the Stock has traded on such
securities exchange or quotation system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded or
quoted prior to the relevant date, or such other appropriate day as shall be
determined by the Committee, in its discretion.

 

4



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value of a share of Stock on the basis of the opening,
closing, or average of the high and low sale prices of a share of Stock on such
date or the preceding trading day, the actual sale price of a share of Stock
received by a Participant, any other reasonable basis using actual transactions
in the Stock as reported on a national or regional securities exchange or
quotation system, or on any other basis consistent with the requirements of
Section 409A. The Committee may also determine the Fair Market Value upon the
average selling price of the Stock during a specified period that is within
thirty (30) days before or thirty (30) days after such date, provided that, with
respect to the grant of an Option or SAR, the commitment to grant such Award
based on such valuation method must be irrevocable before the beginning of the
specified period. The Committee may vary its method of determination of the Fair
Market Value as provided in this Section for different purposes under the Plan
to the extent consistent with the requirements of Section 409A.

(iii) If, on such date, the Stock is not listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be as determined by the Committee in good faith without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and in a manner consistent with the requirements of Section 409A.

(u) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(v) “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but excluding a director
who was elected or nominated in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

(w) “Insider” means an Officer, Director or any other person whose transactions
in Stock are subject to Section 16 of the Exchange Act.

(x) “Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).

(y) “Nonemployee Director” means a Director who is not an Employee.

(z) “Nonemployee Director Award” means any Award granted to a Nonemployee
Director.

(aa) “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an incentive stock
option within the meaning of Section 422(b) of the Code.

(bb) “Officer” means any person designated by the Board as an officer of the
Company.

 

5



--------------------------------------------------------------------------------

(cc) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.

(dd) “Other Stock-Based Award” means an Award denominated in shares of Stock and
granted pursuant to Section 11.

(ee) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of Directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(ff) “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

(gg) “Participant” means any eligible person who has been granted one or more
Awards.

(hh) “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.

(ii) “Participating Company Group” means, at any point in time, the Company and
all other entities collectively which are then Participating Companies.

(jj) “Performance Award” means an Award of Performance Shares or Performance
Units.

(kk) “Performance Award Formula” means, for any Performance Award, a formula or
table established by the Committee pursuant to Section 10.3 which provides the
basis for computing the value of a Performance Award at one or more levels of
attainment of the applicable Performance Goal(s) measured as of the end of the
applicable Performance Period.

(ll) “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) for certain performance-based
compensation paid to Covered Employees.

(mm) “Performance Goal” means a performance goal established by the Committee
pursuant to Section 10.3.

(nn) “Performance Period” means a period established by the Committee pursuant
to Section 10.3 at the end of which one or more Performance Goals are to be
measured.

 

6



--------------------------------------------------------------------------------

(oo) “Performance Share” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

(pp) “Performance Unit” means a right granted to a Participant pursuant to
Section 10 to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon attainment of applicable Performance
Goal(s).

(qq) “Predecessor Plan” means the MagnaChip Semiconductor LLC 2009 Common Unit
Plan, as amended.

(rr) “Restricted Stock Award” means an Award of a Restricted Stock Bonus or a
Restricted Stock Purchase Right.

(ss) “Restricted Stock Bonus” means Stock granted to a Participant pursuant to
Section 8.

(tt) “Restricted Stock Purchase Right” means a right to purchase Stock granted
to a Participant pursuant to Section 8.

(uu) “Restricted Stock Unit” means a right granted to a Participant pursuant to
Section 9 to receive on a future date or event a share of Stock or cash in lieu
thereof, as determined by the Committee.

(vv) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time
to time, or any successor rule or regulation.

(ww) “SAR” or “Stock Appreciation Right” means a right granted to a Participant
pursuant to Section 7 to receive payment, for each share of Stock subject to
such Award, of an amount equal to the excess, if any, of the Fair Market Value
of a share of Stock on the date of exercise of the Award over the exercise price
thereof.

(xx) “Section 162(m)” means Section 162(m) of the Code.

(yy) “Section 409A” means Section 409A of the Code.

(zz) “Section 409A Deferred Compensation” means compensation provided pursuant
to an Award that constitutes nonqualified deferred compensation within the
meaning of Section 409A.

(aaa) “Securities Act” means the Securities Act of 1933, as amended.

(bbb) “Service” means a Participant’s employment or service with the
Participating Company Group, whether as an Employee, a Director or a Consultant.
Unless otherwise provided by the Committee, a Participant’s Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders such Service or a change in the Participating Company
for which the Participant renders such Service, provided that there is no
interruption or termination of the Participant’s Service. Furthermore, a

 

7



--------------------------------------------------------------------------------

Participant’s Service shall not be deemed to have been interrupted or terminated
if the Participant takes any military leave, sick leave, or other bona fide
leave of absence approved by the Company. However, unless otherwise provided by
the Committee, if any such leave taken by a Participant exceeds ninety
(90) days, then on the ninety-first (91st) day following the commencement of
such leave the Participant’s Service shall be deemed to have terminated, unless
the Participant’s right to return to Service is guaranteed by statute or
contract. Notwithstanding the foregoing, unless otherwise designated by the
Company or required by law, an unpaid leave of absence shall not be treated as
Service for purposes of determining vesting under the Participant’s Award
Agreement. A Participant’s Service shall be deemed to have terminated either
upon an actual termination of Service or upon the business entity for which the
Participant performs Service ceasing to be a Participating Company. Subject to
the foregoing, the Company, in its discretion, shall determine whether the
Participant’s Service has terminated and the effective date of such termination.

(ccc) “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.5.

(ddd) “Stock Tender Exercise” means a Stock Tender Exercise as defined in
Section 6.3(b)(ii).

(eee) “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.

(fff) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.

(ggg) “Trading Compliance Policy” means the written policy of the Company
pertaining to the purchase, sale, transfer or other disposition of the Company’s
equity securities by Directors, Officers, Employees or other service providers
who may possess material, nonpublic information regarding the Company or its
securities.

(hhh) “Vesting Conditions” mean those conditions established in accordance with
the Plan prior to the satisfaction of which an Award or shares subject to an
Award remain subject to forfeiture or a repurchase option in favor of the
Company exercisable for the Participant’s monetary purchase price, if any, for
such shares upon the Participant’s termination of Service.

2.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

 

8



--------------------------------------------------------------------------------

3. ADMINISTRATION.

3.1 Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan, of any Award Agreement
or of any other form of agreement or other document employed by the Company in
the administration of the Plan or of any Award shall be determined by the
Committee, and such determinations shall be final, binding and conclusive upon
all persons having an interest in the Plan or such Award, unless fraudulent or
made in bad faith. Any and all actions, decisions and determinations taken or
made by the Committee in the exercise of its discretion pursuant to the Plan or
Award Agreement or other agreement thereunder (other than determining questions
of interpretation pursuant to the preceding sentence) shall be final, binding
and conclusive upon all persons having an interest therein. All expenses
reasonably incurred by the Company in the administration of the Plan shall be
paid by the Company.

3.2 Authority of Officers. Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election that is the responsibility of or that is allocated to the Company
herein, provided that the Officer has actual authority with respect to such
matter, right, obligation, determination or election. The Board or Committee
may, in its discretion, delegate to a committee comprised of one or more
Officers the authority to grant one or more Awards, without further approval of
the Board or the Committee, to any Employee, other than a person who, at the
time of such grant, is an Insider or a Covered Person; provided, however, that
(a) the exercise price per share of each such Award which is an Option or SAR
shall be not less than the Fair Market Value per share of the Stock on the
effective date of grant (or, if the Stock has not traded on such date, on the
last day preceding the effective date of grant on which the Stock was traded),
(b) each such Award shall be subject to the terms and conditions of the
appropriate standard form of Award Agreement approved by the Board or the
Committee and shall conform to the provisions of the Plan, and (c) each such
Award shall conform to guidelines as shall be established from time to time by
resolution of the Board or the Committee.

3.3 Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b-3.

3.4 Committee Complying with Section 162(m). If the Company is a “publicly held
corporation” within the meaning of Section 162(m), the Board may establish a
Committee of “outside directors” within the meaning of Section 162(m) to approve
the grant of any Award intended to result in the payment of Performance-Based
Compensation.

3.5 Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:

(a) to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock, units or monetary value to
be subject to each Award;

 

9



--------------------------------------------------------------------------------

(b) to determine the type of Award granted;

(c) to determine the Fair Market Value of shares of Stock or other property;

(d) to determine the terms, conditions and restrictions applicable to each Award
(which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares, (iv) the timing, terms and conditions of the exercisability
or vesting of any Award or any shares acquired pursuant thereto, (v) the
Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

(e) to determine whether an Award will be settled in shares of Stock, cash,
other property or in any combination thereof;

(f) to approve one or more forms of Award Agreement;

(g) to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

(h) to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;

(i) to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

(j) to correct any defect, supply any omission or reconcile any inconsistency in
the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.

3.6 Option or SAR Repricing. Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Options or SARs having exercise prices per share greater than the
then Fair Market Value of a share of Stock (“Underwater Awards”) and the grant
in substitution therefore of new Options or SARs having a lower exercise price
or payments in cash, or (b) the

 

10



--------------------------------------------------------------------------------

amendment of outstanding Underwater Awards to reduce the exercise price thereof.
This Section shall not apply to adjustments pursuant to the assumption of or
substitution for an Option or SAR in a manner that would comply with
Section 424(a) or Section 409A of the Code or to an adjustment pursuant to
Section 4.5.

3.7 Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the Participating Company Group, to the extent permitted by applicable law,
members of the Board or the Committee and any officers or employees of the
Participating Company Group to whom authority to act for the Board, the
Committee or the Company is delegated shall be indemnified by the Company
against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

4. SHARES SUBJECT TO PLAN.

4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
Sections 4.2, 4.3, 4.4 and 4.5, the maximum aggregate number of shares of Stock
that may be issued under the Plan shall be equal to 891,703 and shall consist of
authorized but unissued or reacquired shares of Stock or any combination
thereof.

4.2 Annual Increase in Maximum Number of Shares Issuable. Subject to adjustment
as provided in Section 4.5, the maximum aggregate number of shares of Stock that
may be issued under the Plan as set forth in Section 4.1 shall be cumulatively
increased automatically on January 1, 2012 and on each subsequent January 1
through and including January 1, 2021, by a number of shares (the “Annual
Increase”) equal to the smaller of (a) two percent (2%) of the number of shares
of Stock issued and outstanding on the immediately preceding December 31, or
(b) an amount determined by the Board.

4.3 Adjustment for Unissued or Forfeited Predecessor Plan Shares. The maximum
aggregate number of shares of Stock that may be issued under the Plan as set
forth in Section 4.1 shall be cumulatively increased from time to time by:

(a) the number of shares of Stock subject to that portion of any option or other
award outstanding pursuant to the Predecessor Plan as of the Effective Date
which, on or after the Effective Date, expires or is terminated or canceled for
any reason without having been exercised or settled in full; and

 

11



--------------------------------------------------------------------------------

(b) the number of shares of Stock acquired pursuant to the Predecessor Plan
subject to forfeiture or repurchase by the Company at the Participant’s purchase
price which, on or after the Effective Date, is so forfeited or repurchased;

provided further, however, that the aggregate number of shares of Stock
authorized for issuance under the Predecessor Plan that may become authorized
for issuance under the Plan pursuant to this Section 4.3 shall not exceed
1,412,352.

4.4 Share Counting. If an outstanding Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan. Shares of Stock
shall not be deemed to have been issued pursuant to the Plan with respect to any
portion of an Award that is settled in cash. Shares withheld or reacquired by
the Company in satisfaction of tax withholding obligations pursuant to
Section 16.2 shall not again be available for issuance under the Plan. Upon
payment in shares of Stock pursuant to the exercise of an SAR, the number of
shares available for issuance under the Plan shall be reduced by the gross
number of shares for which such SAR was exercised. If the exercise price of an
Option is paid by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant, or by means of a Net Exercise, the
number of shares available for issuance under the Plan shall be reduced by the
gross number of shares for which the Option is exercised.

4.5 Adjustments for Changes in Capital Structure. Subject to any required action
by the stockholders of the Company and the requirements of Sections 409A and 424
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan
and to any outstanding Awards, the number of shares resulting from any prior
Annual Increase, the Award limits set forth in Section 5.3, and in the exercise
or purchase price per share under any outstanding Award in order to prevent
dilution or enlargement of Participants’ rights under the Plan. For purposes of
the foregoing, conversion of any convertible securities of the Company shall not
be treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Awards to provide that such Awards are for New Shares. In the event
of any such amendment, the number of shares subject to, and the exercise or
purchase price per share of, the outstanding Awards shall be adjusted in a fair
and equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in

 

12



--------------------------------------------------------------------------------

no event may the exercise or purchase price under any Award be decreased to an
amount less than the par value, if any, of the stock subject to such Award. The
Committee in its discretion, may also make such adjustments in the terms of any
Award to reflect, or related to, such changes in the capital structure of the
Company or distributions as it deems appropriate, including modification of
Performance Goals, Performance Award Formulas and Performance Periods. The
adjustments determined by the Committee pursuant to this Section shall be final,
binding and conclusive.

4.6 Assumption or Substitution of Awards. The Committee may, without affecting
the number of shares of Stock reserved or available hereunder, authorize the
issuance or assumption of benefits under this Plan in connection with any
merger, consolidation, acquisition of property or stock, or reorganization upon
such terms and conditions as it may deem appropriate, subject to compliance with
Section 409A and any other applicable provisions of the Code.

5. ELIGIBILITY, PARTICIPATION AND AWARD LIMITATIONS.

5.1 Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors.

5.2 Participation in the Plan. Awards are granted solely at the discretion of
the Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.

5.3 Incentive Stock Option Limitations.

(a) Maximum Number of Shares Issuable Pursuant to Incentive Stock Options.
Subject to adjustment as provided in Section 4.5, the maximum aggregate number
of shares of Stock that may be issued under the Plan pursuant to the exercise of
Incentive Stock Options shall not exceed 891,703 shares, cumulatively increased
on January 1, 2012 and on each subsequent January 1, through and including
January 1, 2021, by a number of shares equal to the smaller of the Annual
Increase determined under Section 4.2 or 1,579,780 shares. The maximum aggregate
number of shares of Stock that may be issued under the Plan pursuant to all
Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4.1, subject to adjustment as provided in
Sections 4.2, 4.3, 4.4 and 4.5.

(b) Persons Eligible. An Incentive Stock Option may be granted only to a person
who, on the effective date of grant, is an Employee of the Company, a Parent
Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option.

(c) Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be

 

13



--------------------------------------------------------------------------------

treated as Nonstatutory Stock Options. For purposes of this Section, options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted. If
the Code is amended to provide for a limitation different from that set forth in
this Section, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code. If an Option is treated as an Incentive
Stock Option in part and as a Nonstatutory Stock Option in part by reason of the
limitation set forth in this Section, the Participant may designate which
portion of such Option the Participant is exercising. In the absence of such
designation, the Participant shall be deemed to have exercised the Incentive
Stock Option portion of the Option first. Upon exercise, shares issued pursuant
to each such portion shall be separately identified.

6. STOCK OPTIONS.

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. Award Agreements evidencing Options may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

6.1 Exercise Price. The exercise price for each Option shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner that would qualify under the provisions of
Section 409A or 424(a) of the Code.

6.2 Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option
and (c) no Option granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
Option (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of an Option, each Option shall terminate ten (10) years
after the effective date of grant of the Option, unless earlier terminated in
accordance with its provisions.

 

14



--------------------------------------------------------------------------------

6.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and subject to the limitations
contained in Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock
Tender Exercise or (3) a Net Exercise; (iii) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof. The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

(b) Limitations on Forms of Consideration.

(i) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice of exercise together with irrevocable instructions to a broker
providing for the assignment to the Company of the proceeds of a sale or loan
with respect to some or all of the shares being acquired upon the exercise of
the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System). The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedures for the exercise of
Options by means of a Cashless Exercise, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.

(ii) Stock Tender Exercise. A “Stock Tender Exercise” means the delivery of a
property executed exercise notice accompanied by a Participant’s tender to the
Company, or attestation to the ownership, in a form acceptable to the Company of
whole shares of Stock owned by the Participant having a Fair Market Value that
does not exceed the aggregate exercise price for the shares with respect to
which the Option is exercised. A Stock Tender Exercise shall not be permitted if
it would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Company’s stock. If required by the
Company, an Option may not be exercised by tender to the Company, or attestation
to the ownership, of shares of Stock unless such shares either have been owned
by the Participant for a period of time required by the Company (and not used
for another option exercise by attestation during such period) or were not
acquired, directly or indirectly, from the Company.

(iii) Net Exercise. A “Net Exercise” means the delivery of a properly executed
exercise notice followed by a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to a Participant upon the
exercise of an Option by the largest whole number of shares having a Fair Market
Value that does not exceed the aggregate exercise price for the shares with
respect to which the Option is exercised, and (2) the Participant shall pay to
the Company in cash the remaining balance of such aggregate exercise price not
satisfied by such reduction in the number of whole shares to be issued.

 

15



--------------------------------------------------------------------------------

6.4 Effect of Termination of Service.

(a) Option Exercisability. Subject to earlier termination of the Option as
otherwise provided by this Plan and unless otherwise provided by the Committee,
an Option shall terminate immediately upon the Participant’s termination of
Service to the extent that it is then unvested and shall be exercisable after
the Participant’s termination of Service to the extent it is then vested only
during the applicable time period determined in accordance with this Section and
thereafter shall terminate.

(i) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for vested shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve
(12) months after the date on which the Participant’s Service terminated, but in
any event no later than the date of expiration of the Option’s term as set forth
in the Award Agreement evidencing such Option (the “Option Expiration Date”).

(ii) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unexercised and exercisable for vested
shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date. The Participant’s Service shall be deemed to have terminated on
account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.

(iii) Termination for Cause. Notwithstanding any other provision of the Plan to
the contrary, if the Participant’s Service is terminated for Cause or if,
following the Participant’s termination of Service and during any period in
which the Option otherwise would remain exercisable, the Participant engages in
any act that would constitute Cause, the Option shall terminate in its entirety
and cease to be exercisable immediately upon such termination of Service or act.

(iv) Other Termination of Service. If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant at any
time prior to the expiration of three (3) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

(b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing, other
than termination of Service for Cause, if the exercise of an Option within the
applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 14 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.

 

16



--------------------------------------------------------------------------------

6.5 Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8 under the
Securities Act or, in the case of an Incentive Stock Option, only as permitted
by applicable regulations under Section 421 of the Code in a manner that does
not disqualify such Option as an Incentive Stock Option.

7. STOCK APPRECIATION RIGHTS.

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. Award Agreements evidencing SARs may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

7.1 Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may only be granted concurrently
with the grant of the related Option.

7.2 Exercise Price. The exercise price for each SAR shall be established in the
discretion of the Committee; provided, however, that (a) the exercise price per
share subject to a Tandem SAR shall be the exercise price per share under the
related Option and (b) the exercise price per share subject to a Freestanding
SAR shall be not less than the Fair Market Value of a share of Stock on the
effective date of grant of the SAR. Notwithstanding the foregoing, an SAR may be
granted with an exercise price lower than the minimum exercise price set forth
above if such SAR is granted pursuant to an assumption or substitution for
another stock appreciation right in a manner that would qualify under the
provisions of Section 409A of the Code.

7.3 Exercisability and Term of SARs.

(a) Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled

 

17



--------------------------------------------------------------------------------

automatically as to the number of shares with respect to which the Tandem SAR
was exercised. Upon the exercise of an Option related to a Tandem SAR as to some
or all of the shares subject to such Option, the related Tandem SAR shall be
canceled automatically as to the number of shares with respect to which the
related Option was exercised.

(b) Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR and (ii) no
Freestanding SAR granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
SAR (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act). Subject to the foregoing, unless otherwise specified by the
Committee in the grant of a Freestanding SAR, each Freestanding SAR shall
terminate ten (10) years after the effective date of grant of the SAR, unless
earlier terminated in accordance with its provisions.

7.4 Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum
upon the date of exercise of the SAR and (b) in the case of a Freestanding SAR,
in cash, shares of Stock, or any combination thereof as determined by the
Committee, in a lump sum upon the date of exercise of the SAR. When payment is
to be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR. For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.

7.5 Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

7.6 Effect of Termination of Service. Subject to earlier termination of the SAR
as otherwise provided herein and unless otherwise provided by the Committee, an
SAR shall be exercisable after a Participant’s termination of Service only to
the extent and during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.

 

18



--------------------------------------------------------------------------------

7.7 Transferability of SARs. During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative. An SAR shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Award, a Tandem
SAR related to a Nonstatutory Stock Option or a Freestanding SAR shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 under the Securities Act.

8. RESTRICTED STOCK AWARDS.

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish. Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

8.1 Types of Restricted Stock Awards Authorized. Restricted Stock Awards may be
granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right. Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4. If either
the grant of or satisfaction of Vesting Conditions applicable to a Restricted
Stock Award is to be contingent upon the attainment of one or more Performance
Goals, the Committee shall follow procedures substantially equivalent to those
set forth in Sections 10.3 through 10.5(a).

8.2 Purchase Price. The purchase price for shares of Stock issuable under each
Restricted Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Restricted
Stock Bonus, the consideration for which shall be services actually rendered to
a Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock subject to a Restricted Stock Award.

8.3 Purchase Period. A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.

8.4 Payment of Purchase Price. Except as otherwise provided below, payment of
the purchase price for the number of shares of Stock being purchased pursuant to
any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof.

 

19



--------------------------------------------------------------------------------

8.5 Vesting and Restrictions on Transfer. Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award. During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8. The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Award that, if
the satisfaction of Vesting Conditions with respect to any shares subject to
such Restricted Stock Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Trading
Compliance Policy. Upon request by the Company, each Participant shall execute
any agreement evidencing such transfer restrictions prior to the receipt of
shares of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

8.6 Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares;
provided, however, that unless otherwise determined by the Committee and
provided by the Award Agreement, such dividends and distributions shall be
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid, and
otherwise shall be paid no later than the end of the calendar year in which such
dividends or distributions are paid to stockholders (or, if later, the 15th day
of the third month following the date such dividends or distributions are paid
to stockholders). In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.5, any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

8.7 Effect of Termination of Service. Unless otherwise provided by the Committee
in the Award Agreement evidencing a Restricted Stock Award, if a Participant’s
Service terminates for any reason, whether voluntary or involuntary (including
the Participant’s death or disability), then (a) the Company shall have the
option to repurchase for the purchase price paid by the Participant any shares
acquired by the Participant pursuant to a Restricted Stock Purchase Right which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (b) the Participant shall forfeit to the Company any
shares acquired by the Participant pursuant to a Restricted Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service. The Company shall have the right to assign at any time
any repurchase right it may have, whether or not such right is then exercisable,
to one or more persons as may be selected by the Company.

 

20



--------------------------------------------------------------------------------

8.8 Nontransferability of Restricted Stock Award Rights. Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution. All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

9. RESTRICTED STOCK UNIT AWARDS.

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Restricted Stock Units may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

9.1 Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may be
granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3
through 10.5(a).

9.2 Purchase Price. No monetary payment (other than applicable tax withholding,
if any) shall be required as a condition of receiving a Restricted Stock Unit
Award, the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, if
required by applicable state corporate law, the Participant shall furnish
consideration in the form of cash or past services rendered to a Participating
Company or for its benefit having a value not less than the par value of the
shares of Stock issued upon settlement of the Restricted Stock Unit Award.

9.3 Vesting. Restricted Stock Unit Awards may (but need not) be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award. The
Committee, in its discretion, may provide in any Award Agreement evidencing a
Restricted Stock Unit Award that, if the satisfaction of Vesting Conditions with
respect to any shares subject to the Award would otherwise occur on a day on
which the sale of such shares would violate the provisions of the Trading
Compliance Policy, then the satisfaction of the Vesting Conditions automatically
shall be determined on the first to occur of (a) the next trading day on which
the sale of such shares would not violate the Trading Compliance Policy or
(b) the later of (i) last day of the calendar year in which the original vesting
date occurred or (ii) the last day of the Company’s taxable year in which the
original vesting date occurred.

 

21



--------------------------------------------------------------------------------

9.4 Voting Rights, Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Restricted Stock Units until the date of the issuance of such shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Restricted Stock
Unit Award that the Participant shall be entitled to Dividend Equivalent Rights
with respect to the payment of cash dividends on Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated. Such Dividend Equivalent Rights, if any,
shall be paid by crediting the Participant with a cash amount or with additional
whole Restricted Stock Units as of the date of payment of such cash dividends on
Stock, as determined by the Committee. The number of additional Restricted Stock
Units (rounded to the nearest whole number), if any, to be so credited shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock represented by the Restricted Stock
Units previously credited to the Participant by (b) the Fair Market Value per
share of Stock on such date. Such cash amounts and/or additional Restricted
Stock Units shall be subject to the same terms and conditions and shall be
settled in the same manner and at the same time as the Restricted Stock Units
originally subject to the Restricted Stock Unit Award. In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.5, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than regular, periodic cash dividends) to which the
Participant would be entitled by reason of the shares of Stock issuable upon
settlement of the Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Vesting Conditions as
are applicable to the Award.

9.5 Effect of Termination of Service. Unless otherwise provided by the Committee
and set forth in the Award Agreement evidencing a Restricted Stock Unit Award,
if a Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then the
Participant shall forfeit to the Company any Restricted Stock Units pursuant to
the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

9.6 Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any. If permitted by
the Committee, the Participant may elect, consistent with the requirements of
Section 409A, to defer receipt of all or any portion of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section,
and such deferred issuance date(s) and amount(s) elected by the

 

22



--------------------------------------------------------------------------------

Participant shall be set forth in the Award Agreement. Notwithstanding the
foregoing, the Committee, in its discretion, may provide for settlement of any
Restricted Stock Unit Award by payment to the Participant in cash of an amount
equal to the Fair Market Value on the payment date of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section.

9.7 Nontransferability of Restricted Stock Unit Awards. The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

10. PERFORMANCE AWARDS.

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

10.1 Types of Performance Awards Authorized. Performance Awards may be granted
in the form of either Performance Shares or Performance Units. Each Award
Agreement evidencing a Performance Award shall specify the number of Performance
Shares or Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.

10.2 Initial Value of Performance Shares and Performance Units. Unless otherwise
provided by the Committee in granting a Performance Award, each Performance
Share shall have an initial monetary value equal to the Fair Market Value of one
(1) share of Stock, subject to adjustment as provided in Section 4.5, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial monetary value established by the Committee at the time of
grant. The final value payable to the Participant in settlement of a Performance
Award determined on the basis of the applicable Performance Award Formula will
depend on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.

10.3 Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. Unless otherwise
permitted in compliance with the requirements under Section 162(m) with respect
to each Performance Award intended to result in the payment of Performance-Based
Compensation, the Committee shall establish the Performance Goal(s) and
Performance Award Formula applicable to each Performance Award

 

23



--------------------------------------------------------------------------------

no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain. Once
established, the Performance Goals and Performance Award Formula applicable to a
Covered Employee shall not be changed during the Performance Period. The Company
shall notify each Participant granted a Performance Award of the terms of such
Award, including the Performance Period, Performance Goal(s) and Performance
Award Formula.

10.4 Measurement of Performance Goals. Performance Goals shall be established by
the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:

(a) Performance Measures. Performance Measures shall be calculated in accordance
with the Company’s financial statements, or, if such terms are not used in the
Company’s financial statements, they shall be calculated in accordance with
generally accepted accounting principles, a method used generally in the
Company’s industry, or in accordance with a methodology established by the
Committee prior to the grant of the Performance Award. Performance Measures
shall be calculated with respect to the Company and each Subsidiary Corporation
consolidated therewith for financial reporting purposes or such division or
other business unit as may be selected by the Committee. Unless otherwise
determined by the Committee prior to the grant of the Performance Award, the
Performance Measures applicable to the Performance Award shall be calculated
prior to the accrual of expense for any Performance Award for the same
Performance Period and excluding the effect (whether positive or negative) on
the Performance Measures of any change in accounting standards or any
extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award. Each such adjustment, if any, shall be made solely for the
purpose of providing a consistent basis from period to period for the
calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award.
Performance Measures may be one or more of the following, as determined by the
Committee:

(i) revenue;

(ii) sales;

(iii) expenses;

(iv) operating income;

(v) gross margin;

(vi) operating margin;

(vii) earnings before any one or more of: stock-based compensation expense,
interest, taxes, depreciation and amortization;

 

24



--------------------------------------------------------------------------------

(viii) pre-tax profit;

(ix) net operating income;

(x) net income;

(xi) economic value added;

(xii) free cash flow;

(xiii) operating cash flow;

(xiv) balance of cash, cash equivalents and marketable securities;

(xv) stock price;

(xvi) earnings per share;

(xvii) return on stockholder equity;

(xviii) return on capital;

(xix) return on assets;

(xx) return on investment;

(xxi) total stockholder return;

(xxii) employee satisfaction;

(xxiii) employee retention;

(xxiv) market share;

(xxv) customer satisfaction;

(xxvi) product development;

(xxvii) research and development expenses;

(xxviii) completion of an identified special project; and

(xxix) completion of a joint venture or other corporate transaction.

(b) Performance Targets. Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value, an increase or decrease in a value,
or as a value determined relative to an index, budget or other standard selected
by the Committee.

 

25



--------------------------------------------------------------------------------

10.5 Settlement of Performance Awards.

(a) Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

(b) Discretionary Adjustment of Award Formula. In its discretion, the Committee
may, either at the time it grants a Performance Award or at any time thereafter,
provide for the positive or negative adjustment of the Performance Award Formula
applicable to a Performance Award granted to any Participant who is not a
Covered Employee to reflect such Participant’s individual performance in his or
her position with the Company or such other factors as the Committee may
determine. If permitted under a Covered Employee’s Award Agreement, the
Committee shall have the discretion, on the basis of such criteria as may be
established by the Committee, to reduce some or all of the value of the
Performance Award that would otherwise be paid to the Covered Employee upon its
settlement notwithstanding the attainment of any Performance Goal and the
resulting value of the Performance Award determined in accordance with the
Performance Award Formula. No such reduction may result in an increase in the
amount payable upon settlement of another Participant’s Performance Award that
is intended to result in Performance-Based Compensation.

(c) Effect of Leaves of Absence. Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty
(30) days in unpaid leaves of absence during a Performance Period shall be
prorated on the basis of the number of days of the Participant’s Service during
the Performance Period during which the Participant was not on an unpaid leave
of absence.

(d) Notice to Participants. As soon as practicable following the Committee’s
determination and certification in accordance with Sections 10.5(a) and (b), the
Company shall notify each Participant of the determination of the Committee.

(e) Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 10.5(a) and (b), but in any event within the Short-Term Deferral Period
described in Section 15.1 (except as otherwise provided below or consistent with
the requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award. Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee. Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum. If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion

 

26



--------------------------------------------------------------------------------

of the payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement. If any payment is to be made on a deferred basis, the Committee
may, but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalent Rights or interest.

(f) Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the Fair Market Value of a share of
Stock determined by the method specified in the Award Agreement. Shares of Stock
issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.5. Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

10.6 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Share Awards until the date of the issuance of such shares, if any
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). However, the Committee, in its
discretion, may provide in the Award Agreement evidencing any Performance Share
Award that the Participant shall be entitled to Dividend Equivalent Rights with
respect to the payment of cash dividends on Stock during the period beginning on
the date the Award is granted and ending, with respect to each share subject to
the Award, on the earlier of the date on which the Performance Shares are
settled or the date on which they are forfeited. Such Dividend Equivalent
Rights, if any, shall be credited to the Participant either in cash or in the
form of additional whole Performance Shares as of the date of payment of such
cash dividends on Stock, as determined by the Committee. The number of
additional Performance Shares (rounded to the nearest whole number), if any, to
be so credited shall be determined by dividing (a) the amount of cash dividends
paid on the dividend payment date with respect to the number of shares of Stock
represented by the Performance Shares previously credited to the Participant by
(b) the Fair Market Value per share of Stock on such date. Dividend Equivalent
Rights may be paid currently or may be accumulated and paid to the extent that
Performance Shares become nonforfeitable, as determined by the Committee.
Settlement of Dividend Equivalent Rights may be made in cash, shares of Stock,
or a combination thereof as determined by the Committee, and may be paid on the
same basis as settlement of the related Performance Share as provided in
Section 10.5. Dividend Equivalent Rights shall not be paid with respect to
Performance Units. In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.5, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.

 

27



--------------------------------------------------------------------------------

10.7 Effect of Termination of Service. Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Performance Award,
the effect of a Participant’s termination of Service on the Performance Award
shall be as follows:

(a) Death or Disability. If the Participant’s Service terminates because of the
death or Disability of the Participant before the completion of the Performance
Period applicable to the Performance Award, the final value of the Participant’s
Performance Award shall be determined by the extent to which the applicable
Performance Goals have been attained with respect to the entire Performance
Period and shall be prorated based on the number of months of the Participant’s
Service during the Performance Period. Payment shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.

(b) Other Termination of Service. If the Participant’s Service terminates for
any reason except death or Disability before the completion of the Performance
Period applicable to the Performance Award, such Award shall be forfeited in its
entirety; provided, however, that in the event of an involuntary termination of
the Participant’s Service, the Committee, in its discretion, may waive the
automatic forfeiture of all or any portion of any such Award and determine the
final value of the Performance Award in the manner provided by Section 10.7(a).
Payment of any amount pursuant to this Section shall be made following the end
of the Performance Period in any manner permitted by Section 10.5.

10.8 Nontransferability of Performance Awards. Prior to settlement in accordance
with the provisions of the Plan, no Performance Award shall be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

11. CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS.

Cash-Based Awards and Other Stock-Based Awards shall be evidenced by Award
Agreements in such form as the Committee shall from time to time establish.
Award Agreements evidencing Cash-Based Awards and Other Stock-Based Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

11.1 Grant of Cash-Based Awards. Subject to the provisions of the Plan, the
Committee, at any time and from time to time, may grant Cash-Based Awards to
Participants in such amounts and upon such terms and conditions, including the
achievement of performance criteria, as the Committee may determine.

11.2 Grant of Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted securities,
stock-equivalent units, stock appreciation units, securities or debentures
convertible into common stock or other forms determined by the Committee) in
such amounts and subject to such terms and conditions as the

 

28



--------------------------------------------------------------------------------

Committee shall determine. Other Stock-Based Awards may be made available as a
form of payment in the settlement of other Awards or as payment in lieu of
compensation to which a Participant is otherwise entitled. Other Stock-Based
Awards may involve the transfer of actual shares of Stock to Participants, or
payment in cash or otherwise of amounts based on the value of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.

11.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a monetary payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of shares of
Stock or units based on such shares of Stock, as determined by the Committee.
The Committee may require the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award. If the
Committee exercises its discretion to establish performance criteria, the final
value of Cash-Based Awards or Other Stock-Based Awards that will be paid to the
Participant will depend on the extent to which the performance criteria are met.
The establishment of performance criteria with respect to the grant or vesting
of any Cash-Based Award or Other Stock-Based Award intended to result in
Performance-Based Compensation shall follow procedures substantially equivalent
to those applicable to Performance Awards set forth in Section 10.

11.4 Payment or Settlement of Cash-Based Awards and Other Stock-Based Awards.
Payment or settlement, if any, with respect to a Cash-Based Award or an Other
Stock-Based Award shall be made in accordance with the terms of the Award, in
cash, shares of Stock or other securities or any combination thereof as the
Committee determines. The determination and certification of the final value
with respect to any Cash-Based Award or Other Stock-Based Award intended to
result in Performance-Based Compensation shall comply with the requirements
applicable to Performance Awards set forth in Section 10. To the extent
applicable, payment or settlement with respect to each Cash-Based Award and
Other Stock-Based Award shall be made in compliance with the requirements of
Section 409A.

11.5 Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by Other
Stock-Based Awards until the date of the issuance of such shares of Stock (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), if any, in settlement of such Award.
However, the Committee, in its discretion, may provide in the Award Agreement
evidencing any Other Stock-Based Award that the Participant shall be entitled to
Dividend Equivalent Rights with respect to the payment of cash dividends on
Stock during the period beginning on the date such Award is granted and ending,
with respect to each share subject to the Award, on the earlier of the date the
Award is settled or the date on which it is terminated. Such Dividend Equivalent
Rights, if any, shall be paid in accordance with the provisions set forth in
Section 9.4. Dividend Equivalent Rights shall not be granted with respect to
Cash-Based Awards. In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.5, appropriate
adjustments shall be made in the Participant’s Other Stock-Based Award so that
it represents the right to receive upon settlement

 

29



--------------------------------------------------------------------------------

any and all new, substituted or additional securities or other property (other
than regular, periodic cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of such
Award, and all such new, substituted or additional securities or other property
shall be immediately subject to the same Vesting Conditions and performance
criteria, if any, as are applicable to the Award.

11.6 Effect of Termination of Service. Each Award Agreement evidencing a
Cash-Based Award or Other Stock-Based Award shall set forth the extent to which
the Participant shall have the right to retain such Award following termination
of the Participant’s Service. Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Cash-Based Awards or
Other Stock-Based Awards, and may reflect distinctions based on the reasons for
termination, subject to the requirements of Section 409A, if applicable.

11.7 Nontransferability of Cash-Based Awards and Other Stock-Based Awards. Prior
to the payment or settlement of a Cash-Based Award or Other Stock-Based Award,
the Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. The Committee may impose such
additional restrictions on any shares of Stock issued in settlement of
Cash-Based Awards and Other Stock-Based Awards as it may deem advisable,
including, without limitation, minimum holding period requirements, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares of Stock are then listed and/or
traded, or under any state securities laws or foreign law applicable to such
shares of Stock.

12. STANDARD FORMS OF AWARD AGREEMENT.

12.1 Award Agreements. Each Award shall comply with and be subject to the terms
and conditions set forth in the appropriate form of Award Agreement approved by
the Committee and as amended from time to time. No Award or purported Award
shall be a valid and binding obligation of the Company unless evidenced by a
fully executed Award Agreement, which execution may be evidenced by electronic
means.

12.2 Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.

13. CHANGE IN CONTROL.

13.1 Effect of Change in Control on Awards. Subject to the requirements and
limitations of Section 409A, if applicable, the Committee may provide for any
one or more of the following:

 

30



--------------------------------------------------------------------------------

(a) Accelerated Vesting. In its discretion, the Committee may provide in the
grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following such Change in Control, and to such extent as the Committee shall
determine.

(b) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable. For purposes of this Section, if
so determined by the Committee in its discretion, an Award denominated in shares
of Stock shall be deemed assumed if, following the Change in Control, the Award
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each share of Stock subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control. Any Award or
portion thereof which is neither assumed or continued by the Acquiror in
connection with the Change in Control nor exercised or settled as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

(c) Cash-Out of Outstanding Stock-Based Awards. The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced (but not below zero) by the exercise or purchase price per
share, if any, under such Award. In the event such determination is made by the
Committee, an Award having an exercise or purchase price per share equal to or
greater than the Fair Market Value of the consideration to be paid per share of
Stock in the Change in Control may be canceled without payment of consideration
to the holder thereof. Payment pursuant to this Section (reduced by applicable
withholding taxes, if any) shall be made to Participants in respect of the
vested portions of their canceled Awards as soon as practicable following the
date of the Change in Control and in respect of the unvested portions of their
canceled Awards in accordance with the vesting schedules applicable to such
Awards.

 

31



--------------------------------------------------------------------------------

13.2 Effect of Change in Control on Nonemployee Director Awards. Subject to the
requirements and limitations of Section 409A, if applicable, including as
provided by Section 15.4(f), in the event of a Change in Control, each
outstanding Nonemployee Director Award shall become immediately exercisable and
vested in full and, except to the extent assumed, continued or substituted for
pursuant to Section 13.1(b), shall be settled effective immediately prior to the
time of consummation of the Change in Control.

13.3 Federal Excise Tax Under Section 4999 of the Code.

(a) Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to an Award and any other payment or benefit received or to be received
by a Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect to reduce the amount of any acceleration
of vesting called for under the Award in order to avoid such characterization.

(b) Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 13.3(a), no later than the date of the
occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 13.3(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”). As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant. For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination. The Company shall bear all fees and expenses
the Accountants charge in connection with their services contemplated by this
Section.

14. COMPLIANCE WITH SECURITIES LAW.

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award, or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel

 

32



--------------------------------------------------------------------------------

to be necessary to the lawful issuance and sale of any shares under the Plan
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

15. COMPLIANCE WITH SECTION 409A.

15.1 Awards Subject to Section 409A. The Company intends that Awards granted
pursuant to the Plan shall either be exempt from or comply with Section 409A,
and the Plan shall be so construed. The provisions of this Section 15 shall
apply to any Award or portion thereof that constitutes or provides for payment
of Section 409A Deferred Compensation. Such Awards may include, without
limitation:

(a) A Nonstatutory Stock Option or SAR that includes any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of (i) the exercise or disposition of the Award or (ii) the time the
stock acquired pursuant to the exercise of the Award first becomes substantially
vested.

(b) Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award at a time or upon an event that will or may
occur later than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2 1⁄2 month period ending on the later of (i) the 15th day of the
third month following the end of the Participant’s taxable year in which the
right to payment under the applicable portion of the Award is no longer subject
to a substantial risk of forfeiture or (ii) the 15th day of the third month
following the end of the Company’s taxable year in which the right to payment
under the applicable portion of the Award is no longer subject to a substantial
risk of forfeiture. For this purpose, the term “substantial risk of forfeiture”
shall have the meaning provided by Section 409A.

15.2 Deferral and/or Distribution Elections. Except as otherwise permitted or
required by Section 409A, the following rules shall apply to any compensation
deferral and/or payment elections (each, an “Election”) that may be permitted or
required by the Committee pursuant to an Award providing Section 409A Deferred
Compensation:

(a) Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.

(b) Elections shall be made by the end of the Participant’s taxable year prior
to the year in which services commence for which an Award may be granted to such
Participant.

 

33



--------------------------------------------------------------------------------

(c) Elections shall continue in effect until a written revocation or change in
Election is received by the Company, except that a written revocation or change
in Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 15.3.

15.3 Subsequent Elections. Except as otherwise permitted or required by
Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:

(a) No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.

(b) Each subsequent Election related to a payment in settlement of an Award not
described in Section 15.4(a)(ii), 15.4(a)(iii) or 15.4(a)(vi) must result in a
delay of the payment for a period of not less than five (5) years from the date
on which such payment would otherwise have been made.

(c) No subsequent Election related to a payment pursuant to Section 15.4(a)(iv)
shall be made less than twelve (12) months before the date on which such payment
would otherwise have been made.

(d) Subsequent Elections shall continue in effect until a written revocation or
change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 15.3.

15.4 Payment of Section 409A Deferred Compensation.

(a) Permissible Payments. Except as otherwise permitted or required by
Section 409A, an Award providing Section 409A Deferred Compensation must provide
for payment in settlement of the Award only upon one or more of the following:

(i) The Participant’s “separation from service” (as defined by Section 409A);

(ii) The Participant’s becoming “disabled” (as defined by Section 409A);

(iii) The Participant’s death;

(iv) A time or fixed schedule that is either (i) specified by the Committee upon
the grant of an Award and set forth in the Award Agreement evidencing such Award
or (ii) specified by the Participant in an Election complying with the
requirements of Section 15.2 or 15.3, as applicable;

 

34



--------------------------------------------------------------------------------

(v) A change in the ownership or effective control or the Company or in the
ownership of a substantial portion of the assets of the Company determined in
accordance with Section 409A; or

(vi) The occurrence of an “unforeseeable emergency” (as defined by
Section 409A).

(b) Installment Payments. It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

(c) Required Delay in Payment to Specified Employee Pursuant to Separation from
Service. Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, except as otherwise permitted by Section 409A, no payment pursuant to
Section 15.4(a)(i) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death. All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.

(d) Payment Upon Disability. All distributions of Section 409A Deferred
Compensation payable by reason of a Participant becoming disabled shall be paid
in a lump sum or in periodic installments as established by the Participant’s
Election. If the Participant has made no Election with respect to distributions
of Section 409A Deferred Compensation upon becoming disabled, all such
distributions shall be paid in a lump sum upon the determination that the
Participant has become disabled.

(e) Payment Upon Death. If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death. If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.

(f) Payment Upon Change in Control. Notwithstanding any provision of the Plan or
an Award Agreement to the contrary, to the extent that any amount constituting
Section 409A Deferred Compensation would become payable under this Plan by
reason of a Change in Control, such amount shall become payable only if the
event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A. Any Award which constitutes Section 409A Deferred Compensation and
which would vest and otherwise become payable upon a Change in Control as a
result of the failure of the Acquiror to assume, continue or substitute for such
Award in

 

35



--------------------------------------------------------------------------------

accordance with Section 13.1(b) shall vest to the extent provided by such Award
but shall be converted automatically at the effective time of such Change in
Control into a right to receive, in cash on the date or dates such award would
have been settled in accordance with its then existing settlement schedule (or
as required by Section 15.4(c)), an amount or amounts equal in the aggregate to
the intrinsic value of the Award at the time of the Change in Control.

(g) Payment Upon Unforeseeable Emergency. The Committee shall have the authority
to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment in settlement of all or a portion
of such Award in the event that a Participant establishes, to the satisfaction
of the Committee, the occurrence of an unforeseeable emergency. In such event,
the amount(s) distributed with respect to such unforeseeable emergency cannot
exceed the amounts reasonably necessary to satisfy the emergency need plus
amounts necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such emergency
need is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by cessation of deferrals under the Award. All distributions with respect to an
unforeseeable emergency shall be made in a lump sum upon the Committee’s
determination that an unforeseeable emergency has occurred. The Committee’s
decision with respect to whether an unforeseeable emergency has occurred and the
manner in which, if at all, the payment in settlement of an Award shall be
altered or modified, shall be final, conclusive, and not subject to approval or
appeal.

(h) Prohibition of Acceleration of Payments. Notwithstanding any provision of
the Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.

(i) No Representation Regarding Section 409A Compliance. Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A. No Participating Company shall
be liable for any tax, penalty or interest imposed on a Participant by
Section 409A.

16. TAX WITHHOLDING.

16.1 Tax Withholding in General. The Company shall have the right to deduct from
any and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes (including social insurance), if
any, required by law to be withheld by any Participating Company with respect to
an Award or the shares acquired pursuant thereto. The Company shall have no
obligation to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

 

36



--------------------------------------------------------------------------------

16.2 Withholding in or Directed Sale of Shares. The Committee shall have the
right, but not the obligation, to cause the Company to deduct from the shares of
Stock issuable to a Participant upon the exercise or settlement of an Award, or
to accept from the Participant the tender of, a number of whole shares of Stock
having a Fair Market Value, as determined by the Committee, equal to all or any
part of the tax withholding obligations of any Participating Company (provided
such shares of Stock are not pledged or otherwise serve as security and the
withholding of which would not trigger adverse accounting treatment). The Fair
Market Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates. The Committee may require a Participant to
direct a broker, upon the vesting, exercise or settlement of an Award, to sell a
portion of the shares subject to the Award determined by the Committee in its
discretion to be sufficient to cover the tax withholding obligations of any
Participating Company and to remit an amount equal to such tax withholding
obligations to such Participating Company in cash.

17. AMENDMENT, SUSPENSION OR TERMINATION OF PLAN.

The Committee may amend, suspend or terminate the Plan at any time. However,
without the approval of the Company’s stockholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.5), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
stockholders under any applicable law, regulation or rule, including the rules
of any stock exchange or quotation system upon which the Stock may then be
listed or quoted. No amendment, suspension or termination of the Plan shall
affect any then outstanding Award unless expressly provided by the Committee.
Except as provided by the next sentence, no amendment, suspension or termination
of the Plan may have a materially adverse effect on any then outstanding Award
without the consent of the Participant. Notwithstanding any other provision of
the Plan to the contrary, the Committee may, in its sole and absolute discretion
and without the consent of any Participant, amend the Plan or any Award
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of conforming the Plan or such Award Agreement to any
present or future law, regulation or rule applicable to the Plan, including, but
not limited to, Section 409A.

18. MISCELLANEOUS PROVISIONS.

18.1 Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

 

37



--------------------------------------------------------------------------------

18.2 Forfeiture Events.

(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.

(b) Performance Awards granted to certain Participants who are executive
officers of the Company or otherwise designated by the Board will be subject to
the Company’s clawback policy applicable to the such Participants as may be in
effect from time to time, including, as applicable, being subject to recoupment
or clawback by the Company on the terms and conditions as provided for under
Section 10D of the Act and any applicable rules or regulations promulgated by
the Securities Exchange Commission or any national securities exchange or
national securities association on which the Stock may then be listed and as in
effect from time to time.

18.3 Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

18.4 Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

18.5 Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.5 or another provision of the Plan.

18.6 Delivery of Title to Shares. Subject to any governing rules or regulations,
the Company shall issue or cause to be issued the shares of Stock acquired
pursuant to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.

 

38



--------------------------------------------------------------------------------

18.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.

18.8 Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.

18.9 Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse. If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

18.10 Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.

18.11 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

18.12 Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be considered unfunded and unsecured obligations for all
purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974. No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

 

39



--------------------------------------------------------------------------------

18.13 Choice of Law. Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of California,
without regard to its conflict of law rules.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the MagnaChip Semiconductor Corporation 2011 Equity
Incentive Plan as duly adopted by the Board on March 10, 2011.

 

/s/ John McFarland

John McFarland, Corporate Secretary

 

40



--------------------------------------------------------------------------------

PLAN HISTORY AND NOTES TO COMPANY

 

March 10, 2011

   Board of Directors of MagnaChip Semiconductor Corporation adopts Plan with a
reserve of 891,703 shares (subject to increases and other adjustments as
provided by the Plan), subject to approval by the stockholders of MagnaChip
Semiconductor Corporation and to be effective upon the Conversion.

March 10, 2011

   Effective date of statutory conversion of MagnaChip Semiconductor LLC into
the Company.

March 10, 2011

   Plan approved by the stockholders of the Company.

March 10, 2011

   Effective date of registration of Stock under Section 12 of the Exchange Act.

March 16, 2011

   Effective date of initial Form S-8 under the Plan.

October 23, 2017

   Plan amended by the Board of Directors of the Company to replace
Section 18.2(b) of the Plan in its entirety.